 Case 2:18-cv-03658-PA-MAA Document 61-5 Filed 03/14/19 Page 1 of 8 Page ID #:1114


 1   John E. Lord (SBN 216111)
     Email: jlord@onellp.com
 2   ONE LLP
 3   9301 Wilshire Blvd.
     Penthouse Suite
 4   Beverly Hills, CA 90210
     Telephone: (310) 866-5157
 5   Facsimile: (310) 943-2085
 6   Amanda G. Hyland (admitted pro hac vice)
 7   Email: ahyland@taylorenglish.com
     Seth K. Trimble (admitted pro hac vice)
 8   Email: strimble@taylorenglish.com
     TAYLOR ENGLISH DUMA LLP
 9   1600 Parkwood Circle, Suite 200
10   Atlanta, GA 30339
     Telephone: (770) 434-6868
11   Facsimile: (770) 434-7376
12   Counsel for Defendant
13   Alien Visions E-Juice, Inc.

14                              UNITED STATES DISTRICT COURT
15                             CENTRAL DISTRICT OF CALIFORNIA
16
     MIKE SARIEDDINE, an individual,            Case No. 2:18-cv-3658-PA-MAA
17                                              Assigned for all purposes to:
                  Plaintiff,                    Hon. Percy Anderson
18
           v.                                   DECLARATION OF SETH TRIMBLE
19
     ALIEN VISIONS E-JUICE, INC., a                    [REDACTED VERSION OF
20   California corporation; and DOES 1             DOCUMENT PROPOSED TO BE
     through 10, inclusive,                                FILED UNDER SEAL]
21
           Defendants.
22
23
24
25
26
27   AND RELATED COUNTERCLAIMS
28
                                          DECLARATION
 Case 2:18-cv-03658-PA-MAA Document 61-5 Filed 03/14/19 Page 2 of 8 Page ID #:1115


 1       I, Seth Trimble, declare as follows:
 2
 3       1.    I am over 18 years of age, of sound mind, and otherwise competent to make this
 4             Declaration. The evidence set out in this Declaration is based on my personal
 5             knowledge.
 6       2.    I am an attorney at Taylor English Duma LLP and counsel for Alien Visions E-
 7             Juice, Inc.
 8       3.    On March 6, 2019, I visited the Alien Visions E-Juice sub-forum on e-cigarette-
 9             forum.com        (“ECF”),         available     at      https://www.e-cigarette-
10             forum.com/forums/alien-visions-e-juice.634/.
11             I sorted the posts by their creation date to locate all posts in the Alien Visions
12             E-Juice sub-forum that were created before April 21, 2014 (collectively, the
13             “Sub-Forum Posts”). I then used my browser’s auto-paging function to print
14             the listings of Sub-Forum Posts.
15       4.    A true and correct copy of the printout of the listings of the Sub-Forum Posts I
16             collected is attached hereto as Exhibit A.
17       5.    On March 7, 2019, I visited ECF and located the page for Ben Labarre’s
18             account,       “Porphy,”         available     at:      https://www.e-cigarette-
19             forum.com/members/porphy.11581/.
20             I then viewed all content posted by Porphy, available at: https://www.e-
21             cigarette-forum.com/search/member?user_id=11581.
22             I then used my browser’s auto-paging function to capture screenshots of
23             Porphy’s posts created before April 21, 2014 (collectively, the “Porphy Posts”).
24       6.    A true and correct copy of screenshots of the Porphy Posts I collected is attached
25             hereto as Exhibit B.
26       7.    Prior to April 22, 2014, “Porphy” posted 990 times on ECF.
27
28
                                            DECLARATION
 Case 2:18-cv-03658-PA-MAA Document 61-5 Filed 03/14/19 Page 3 of 8 Page ID #:1116


 1        8.    Using the Sub-Forum Posts, I analyzed the data to determine how many posts
 2              were contained within the Alien Visions E-Juice sub-forum and how many
 3              views those posts obtained.
 4        9.    Until April 21, 2014, the Alien Visions E-Juice sub-forum contained 12,489
 5              individual posts, which were viewed 1.4 million times. One example post is
 6              attached hereto as Exhibit C.
 7        10.   I reviewed the historical Google Analytics data for Alien Visions E-Juice, Inc.’s
 8              website, avejuice.com.
 9        11.   I downloaded relevant Google Analytics reports for avejuice.com. These reports
10              show US-based website traffic, by year and geographic location, from 2009
11              until April 21, 2014 (collectively, the “AV Reports”). True and correct copies
12              of those reports are attached hereto as Exhibit D.
13        12.   I analyzed the AV Reports and determined that by the end of 2013, avejuice.com
14              had been visited more than 900,000 times by over 345,000 people.
15        13.   I summarized the AV Reports as follows:
16
17                             2009       2010   2011    2012    2013    Totals
18                    Users    492       23,817 50,090 79,687 191,324 345,410
                      Sessions 800       55,643 134,420 212,811 502,328 906,002
19
20        14.   Alien Visions’ U.S. sales occurring before April 21, 2014, are documented in

21              summaries of sales by year from Alien Visions’ credit card merchant processor,

22              Authorize.net. These summaries, in native format, are being provided to

23              Plaintiff’s counsel under Bates Numbers 0190956-0190966 and also are being

24              provided under seal on a flash drive and delivered to chambers (See Benjamin

25              LaBarre’s Declaration, ¶¶17-18 and Exhibit C thereto). I summarized this sales

26              data as follows:

27
28
     17540.1                                      2
 Case 2:18-cv-03658-PA-MAA Document 61-5 Filed 03/14/19 Page 4 of 8 Page ID #:1117


 1
 2                          Year         U.S. Sales No. of Sales       CA Sales
                            2010          $124,084     3826             $16,131
 3
                            2011          $508,225    13,144            $66,069
 4                          2012          $800,184    16,512           $104,024
 5                          2013         $1,683,170   31,735           $218,812
                      01/1/14 - 04/21/14 $683,963     13,173            $88,915
 6                          Total        $3,799,626   78,407           $493,951
 7
 8        15.   I received ECF’s Google Analytics Report for 2012 (“ECF Report”) attached to
 9              Kershaw’s Declaration and provided contemporaneously herewith. The ECF
10              Report shows ECF’s U.S.-based website traffic, by year and geographic
11              location, for 2012. Using the ECF Report and the 2012 AV Report, I compared
12              the number of Visitors for various Metro Areas across the United States. I
13              determined a percentage for these representative locations throughout the
14              United States:
15                                                       Alien         ECF
                           Metro Area                   Visions        New        Percentages
16                                                     New Users       Users
17                      Los Angeles CA                   5583         149211          4%
                       Seattle-Tacoma WA                 1651         49190           3%
18
                           Houston TX                    1994         42428           5%
19              Tampa-St. Petersburg (Sarasota) FL       1322         35477           4%
20                         Denver CO                     1255         35374           4%
                Raleigh-Durham (Fayetteville) NC          953         24595           4%
21                         Portland OR                   1018         23658           4%
22                        Pittsburgh PA                   790         21537           4%
                         Baltimore MD                     950         18667           5%
23
                         Cincinnati OH                    911         17228           5%
24               Birmingham (Ann and Tusc) AL             515          8345           6%
25                        Ft. Wayne IN                    214          3376           6%

26        16.   Mitch Bounds was an administrator for one of the Internet’s original e-cigarette
27              forums, Nu-Vapor.com (“Nu-Vapor”). Bounds Declaration ¶2, attached hereto
28
     17540.1                                     3
 Case 2:18-cv-03658-PA-MAA Document 61-5 Filed 03/14/19 Page 5 of 8 Page ID #:1118


 1              as Exhibit E. Although Nu-Vapor.com is no longer active, Mr. Bounds restored
 2              a December 12, 2016, backup of the site so that it is currently accessible and
 3              available at: http://198.204.235.100. Id. at ¶¶ 4-8.
 4        17.   We retained a vendor, Hanzo Archives Ltd. (“Hanzo”), to locate and capture a
 5              sampling of NuVapor and E-Cigarette Forum posts that reference Alien Visions.
 6              Hanzo’s authentication of those records (and all other internet records it
 7              captured for this case) is attached hereto as Exhibit F.
 8        18.   True and correct copies of the Nu-Vapor samples collected by Hanzo have been
 9              provided to Plaintiff’s counsel under Bates Nos. AV0198083 - AV0204509. I
10              reviewed these Nu-Vapor samples and determined that Nu-Vapor visitors
11              published 3,649 times in posts relating to Alien Visions prior to April 22, 2014.
12              I limited the Nu-Vapor samples from Hanzo to only include threads containing
13              “Alien Visions” and then ran a search for “Reply With Quote” to automatically
14              count how many posts were in said threads.
15        19.   Hanzo also downloaded and preserved 45 YouTube video reviews about Alien
16              Visions and its products that were uploaded prior to April 22, 2014. Hanzo also
17              captured screenshots of those videos. These videos have been produced to
18              Plaintiff under Bates Nos. AV0195896-AV0195943. True and correct
19              screenshot captures of those videos are attached hereto as Exhibit G.
20        20.   I reviewed the sales spreadsheet produced by Mr. Sarieddine as SAR 2625. A
21              true and correct copy is attached as Exhibit H. I removed references to
22              “shipping,” “return,” and “test” so that the only sales remaining were those for
23              products that appeared to have shipped to an actual customer. Once I filtered
24              the spreadsheet in this manner, it showed     orders from 2013 - 2014.
25        21.   I also reviewed the sales spreadsheet produced by Mr. Sarieddine as SAR 2623.
26              Due to printing issues associated with the number of columns in this
27              spreadsheet, a true and accurate copy of this spreadsheet is being provided,
28              natively, under seal, on a flash drive and delivered to chambers and marked as
     17540.1                                       4
 Case 2:18-cv-03658-PA-MAA Document 61-5 Filed 03/14/19 Page 6 of 8 Page ID #:1119


 1             Exhibit I to this Declaration. To determine the number of Mr. Sarieddine’s sales
 2             in 2015 and 2016, I used a filter to remove entries where the “paying_customer”
 3             column and the “money_spent” column were empty so that the remaining
 4             entries were appeared to be actual orders. I then used a filter to remove sales
 5             outside the United States by limiting the “shipping_country” column to “US.”
 6             Once I filtered the spreadsheet in this manner, I sorted the remaining data into
 7             chronological order using the “user_registered” column, and the remaining data
 8             showed orders in 2015 and       orders in 2016.
 9       22.   Receipts for all of Alien Visions’ sales have been produced to Plaintiff under
10             Bates numbers 0001212-190955. Corresponding summaries of sales by year
11             from Alien Visions’ credit card merchant processor are being provided,
12             natively, to Plaintiff under Bates Numbers 0190956-0190966. (See
13             authentications in Benjamin LaBarre’s Declaration, ¶¶17-18). I used the data in
14             Exhibit C to Benjamin LaBarre’s declaration to create the table set forth in
15             Appendix A. An abridged version, designated as Exhibit J to this Declaration,
16             also is being provided, under seal, directly to chambers. I used the spreadsheet
17             found in Exhibit J and Microsoft Excel’s built-in 3D Mapping function to plot
18             all Alien Visions’ U.S. sales occurring before April 21, 2014. Excel’s mapping
19             function plots the data on a map based on the parameters a user selects. Here,
20             each U.S. sale is plotted using the customer’s shipping zip code and the
21             transaction’s time and date. Using this data, Excel’s 3D Mapping function
22             generates a short video showing the sales over time.           This animation,
23             marked as Exhibit K to this Declaration, is being provided under seal on a
24             flash drive and delivered to chambers. It also is being provided to Plaintiff’s
25             counsel on an online storage account. True and accurate screenshots of this
26             animation are shown here:
27
28
                                                5
 Case 2:18-cv-03658-PA-MAA Document 61-5 Filed 03/14/19 Page 7 of 8 Page ID #:1120


 1             Through 2010
 2
 3
 4
 5
 6
 7
               Through 2011
 8
 9
10
11
12
13
14
               Through 2012
15
16
17
18
19
20
21             Through 2013
22
23
24
25
26
27
28
     17540.1                                 6
Case 2:18-cv-03658-PA-MAA Document 61-5 Filed 03/14/19 Page 8 of 8 Page ID #:1121
